UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1524


TERRA L. MCKEE,

                  Plaintiff – Appellant,

          v.

CITY OF GREENSBORO, NORTH CAROLINA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta C. Biggs,
District Judge. (1:14-cv-00833-LCB-JEP)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terra L. McKee, Appellant Pro Se. Richard Thompson Wright, HILL
EVANS JORDAN & BEATTY, PLLC, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terra L. McKee appeals the district court’s order adopting

the   magistrate        judge’s   recommendation         and    granting    summary

judgment in favor of the City of Greensboro, North Carolina, on

McKee’s     discrimination,       harassment,      and     retaliation      claims,

brought pursuant to Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012).                          We have

reviewed     the        record    and   discern      no        reversible     error.

Accordingly,       we    affirm   the   district    court’s       judgment.     See

McKee v.    City    of    Greensboro,    N.C.,     No.    1:14-cv-00833-LCB-JEP

(M.D.N.C.    Apr.       21,   2016).    We   dispense      with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                         2